Exhibit 10.1
Attachment B
Page 1 of 4

MARATHON OIL COMPANY
EXCESS BENEFIT PLAN

(Amended and Restated as of January 1, 2006)

First Amendment
Effective June 1, 2006

WHEREAS, effective January 1, 2006, Marathon Oil Company (the “Company”) adopted
an amended and restated version of the Marathon Oil Corporation Excess Benefit
Plan (the “Plan”); and

WHEREAS, pursuant to Article VII of the Plan, the Vice President of Human
Resources of the Company has authority to approve certain amendments to the
Plan; and

WHEREAS, Ms. Eileen M. Campbell currently serves as the Vice President of Human
Resources for the Company.

NOW, THEREFORE, Marathon Oil Company, having established the Plan and having
reserved the right to amend the Plan in Article V thereof, does hereby amend the
Plan, effective as of June 1, 2006, as follows:

1. Section C of Article II of the Plan is hereby replaced in its entirety with
the following:



      “C. Marathon Oil Corporation (MRO) and Marathon Oil Company
(MOC) employees in compensation Grade 19 and above who are limited to
contributing an amount to their MSP Account which is less than the maximum
potential amount of contributions that could be matched by Company Contributions
under the Thrift Plan (i) because of the results of the Actual Deferral
Percentage test, or (ii) because of the attainment of the annual dollar
limitation on MSP Contributions, and who:  

1. continue to contribute their maximum permissible amount to the MSP Account as
determined under the Thrift Plan; and

2. are not suspended from making After-Tax Contributions under the terms of the
Thrift Plan.

Effective January 1, 2006, any Excess Thrift accruals for employees eligible for
the Marathon Oil Company Deferred Compensation Plan shall accrue under the
Deferred Compensation Plan rather than the MOC Excess Benefit Plan, regardless
of whether the eligible employee elects to participate in the Deferred
Compensation Plan.”

2. Section A of Article III of the Plan is hereby replaced in its entirety with
the following:



      “A. Amount of Excess Retirement Benefit  

1





Page 2 of 4

The amount of Excess Retirement Benefit which a Participant or Beneficiary is
entitled to receive shall be equal to the excess of (1) over (2) below:

(1) The amount of benefit which such Participant or Beneficiary would be
entitled to receive under the Retirement Plan if such benefit were computed
without giving effect to the limitations referenced under Article II, Section A
of this Plan and including elected deferred compensation contributions as
permitted under the Marathon Oil Company Deferred Compensation Plan; less

(2) The amount of benefit which such Participant or Beneficiary is entitled to
receive under the Retirement Plan.

Marathon Oil Corporation (MRO) and Marathon Oil Company employees (MOC) who are
MRO Officers in compensation Grade 19 and above, or Eligible Grandfather
Employees, shall be entitled to an additional Excess Retirement Benefit equal to
the difference between (3) and (4) below (“Special Excess Bonus Recognition”):

(3) An amount calculated under the Retirement Plan benefit formula, without
regard to any IRC-mandated limitations and including elected deferred
compensation contributions as permitted under the Marathon Oil Company Deferred
Compensation Plan, and substituting the following Final Average Pay
(FAP) definition for the definition of “Final Average Pay” contained in the
Retirement Plan:

Final Average Pay shall be the highest pay, excluding bonuses, of a member for
any consecutive 36-month period during the last ten years of employment plus the
highest three bonuses paid out of the last 10 years (not necessarily
consecutive), divided by 36.

(4) An amount as normally determined under the Retirement Plan, plus any
retirement benefit otherwise payable under the Excess Benefit Plan (i.e.,
exclusive of any benefits attributable to the calculation in (3) above).

For purposes of the calculations in (3) and (4) of this section (Article III,
Section A) “Eligible Grandfather Employee” means any current MRO and MOC
employee eligible for Special Excess Bonus Recognition under Article III,
Section A of this Plan prior to August 27, 2003. However, an individual’s
Eligible Grandfather Employee status shall permanently cease upon termination,
retirement, or death as an active employee.”

2

Attachment B
Page 3 of 4

MARATHON OIL COMPANY
DEFERRED COMPENSATION PLAN

(Amended and Restated as of January 1, 2006)

First Amendment
Effective June 1, 2006

WHEREAS, effective January 1, 2006, Marathon Oil Company (the “Company”) adopted
an amended and restated version of the Marathon Oil Corporation Deferred
Compensation Plan (the “Plan”); and

WHEREAS, pursuant to Article X of the Plan, the Vice President of Human
Resources of the Company has authority to approve certain amendments to the
Plan; and

WHEREAS, Ms. Eileen M. Campbell currently serves as the Vice President of Human
Resources for the Company.

NOW, THEREFORE, Marathon Oil Company, having established the Plan and having
reserved the right to amend the Plan in Article X thereof, does hereby amend the
Plan, effective as of June 1, 2006, as follows:

1. Section 1.8 of the Plan is hereby replaced with the following:



      “1.8 “Eligible Employee” means a Marathon Oil Corporation Officer in Grade
19 and above whose Compensation is equal to or greater than the amount that is
provided in Code section 414(q)(1)(B), as adjusted annually pursuant to the last
paragraph of Code section 414(q)(1).”  

2. Article I of the Plan is hereby amended by inserting the following new
Section 1.9 therein and renumbering the subsequent sections accordingly:



      “1.9 “Eligible Grandfather Employee” means a Marathon Oil Corporation
employee or a Marathon Oil Company employee who, prior to August 27, 2003, was
in compensation Grade 19 and above or a Vice President and above and whose
Compensation is equal to or greater than the amount that is provided in Code
section 414(q)(1)(B), as adjusted annually pursuant to the last paragraph of
Code section 414(q)(1); provided, however, that an individual’s Eligible
Grandfather Employee status shall permanently cease upon termination,
retirement, or death as an active employee.”  

3





Page 4 of 4



  3.   New Section 1.14 of the Plan is hereby replaced with the following:  



      “1.14 “Participant” means an Eligible Employee or Eligible Grandfathered
Employee who elects to participate in and/or receives contributions under the
MOC-DCP pursuant to Article III or Article IV of this MOC-DCP.”  

4. Article II of the Plan is hereby replaced with the following:

“Any Eligible Employee or Eligible Grandfathered Employee shall be eligible to
participate in this Marathon Oil Company Deferred Compensation Plan (MOC-DCP).”

4

     
Reviewed:
 

/s/ Thomas Standley
  05/12/06
 
   
Law
/s/ Michol Ecklund
  Date
05/12/06
 
   
Tax
Approved:
  Date


/s/ Eileen M. Campbell
  05/15/06
 
   
Eileen M. Campbell
  Date

Vice President, Human Resources
MOC

Note: The above approval signatures also constitute the execution of the amended
Articles of the respective Plan texts attached in Attachment B for Marathon Oil
Company.

5